COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


BRIDGESTONE FIRESTONE, INC.
AND
INSURANCE COMPANY OF THE
 STATE OF PENNSYLVANIA
                                              MEMORANDUM OPINION *
v.   Record No. 2065-95-4                         PER CURIAM
                                               FEBRUARY 27, 1996
MICHAEL J. DOERNBERG


                                    FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (Ralph L. Whitt, Jr.; Jennifer G. Marwitz;
            Sands, Anderson, Marks & Miller, on brief),
            for appellants.

            (Wesley G. Marshall, on brief), for appellee.



     Bridgestone Firestone, Inc. and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Michael J.

Doernberg (claimant) sustained an injury by accident arising out

of and in the course of his employment on April 6, 1994, rather

than a change in condition related to a July 1, 1989 injury.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.   Accordingly, we

summarily affirm the commission's decision.   Rule 5A:27.

     Claimant, a store manager for employer, testified that on

April 6, 1994, his job duties required that he supervise

personnel, perform car repairs, and close tire sales.     On that
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
date, he leaned into a customer's car trunk in order to remove a

tire.    As he moved the tire, he felt a sharp pain in his left

lower back and buttocks.    He reported this accident to his

employer's workers' compensation/safety manager and sought

medical treatment from Dr. Samuel D. Jessee, an orthopedic

surgeon.

        Claimant admitted that he had suffered a previous back

injury in 1989.    However, in April 1994, claimant was not under

any active medical care for his back nor was he under any

physical restrictions.    Claimant testified that he felt fine

prior to the April 6, 1994 injury, and he played golf and

basketball on occasion.    During the several months before
April 6, 1994, claimant did not miss any time from work related

to back pain.    Between 1993 and April 6, 1994, claimant performed

his job duties without any problems and did not suffer from daily

or even weekly pain.    After April 6, 1994, claimant's back pain

prevented him from lifting and performing physical labor at work.

        Following the 1989 back injury, Dr. Jessee diagnosed

claimant as suffering from an L4-L5 herniated disc.    Dr. Jessee

prescribed epidural steroid injections, the last one administered

on June 1, 1992.    No evidence showed that claimant underwent any

medical treatment for his back between June 2, 1992 and April 7,

1994.    On April 8, 1994, Dr. Jessee noted that claimant had done

well and had not had back symptoms until the April 6, 1994

accident.    Dr. Jessee diagnosed a persistent herniated disc and




                                   2
prescribed lumbar steroid injections.   A September 14, 1994 MRI

revealed a new objective finding, consisting of a disc herniation

at L5-S1 and a herniated disc at L4-L5.   Thereafter, Dr. K. Singh

Sahni, a neurosurgeon, recommended that claimant undergo surgery.

     Based upon this record, the commission held that claimant

proved he sustained a new injury by accident arising out of and

in the course of his employment on April 6, 1994.   In so ruling,

the commission found as follows:
          [Claimant] testified that he felt back pain
          while moving a tire at work on April 6, 1994.
           This is consistent with both the history
          elicited by his treating physician and the
          recorded statement given to the carrier. The
          MRI performed in September 1994 revealed the
          presence of a herniated disc at L5-S1 which
          was not appreciated in the earlier studies.
               While the claimant testified that he had
          experienced intermittent back pain since his
          original injury in 1989, this pain was not
          severe enough to require medical attention.
          However, subsequent to his injury on April 6,
          1994, he had required repeated epidural
          steroid injections in order to alleviate his
          pain. Further, Dr. Sahni recommended
          surgical intervention, which was not an
          option considered prior to April 6, 1994.


     "In order to carry his burden of proving 'an injury by

accident,' a claimant must prove that the cause of his injury was

an identifiable incident or sudden precipitating event and that

it resulted in an obvious sudden mechanical or structural change

in the body."   Morris v. Morris, 238 Va. 578, 598, 385 S.E.2d
858, 865 (1989).

          [A]ggravation of an old injury or a

          preexisting condition is not, per se,



                                 3
            tantamount to a "new injury."   To be a "new

            injury" the incident giving rise to the

            aggravation must, in itself, satisfy each of

            the requirements for an "injury by accident

            arising out of . . . the employment."

First Federal Savings & Loan Ass'n v. Gryder, 9 Va. App. 60, 63,

383 S.E.2d 755, 757-58 (1989).   On appeal, factual findings made

by the commission will be upheld when supported by credible

evidence.    James v. Capitol Steel Constr. Co., 8 Va. App. 512,

515, 382 S.E.2d 487, 488 (1989).

     Claimant's testimony, coupled with the medical records of

Drs. Jessee and Sahni, constitute credible evidence to support

the commission's finding that claimant experienced an

identifiable incident on April 6, 1994 resulting in a sudden

mechanical or structural change in his lower back.

     Accordingly, we affirm the commission's decision.

                                            Affirmed.




                                   4